Citation Nr: 0106824	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for right ankle 
tendonitis.

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976, and from March 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issues of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
and right ankle tendonitis, and entitlement to a compensable 
evaluation for left ear hearing loss will be held in abeyance 
pending further development by the RO, as requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The veteran's service medical records reveal normal clinical 
evaluations of the spine, lower extremities, and ears on 
enlistment examination in October 1973.  Auditory thresholds 
in frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 10, 
10, 5, 25, and 15 decibels, respectively, in the left ear.

A November 1973 record notes complaints of pain in the right 
ankle tendon area.  Tendonitis was diagnosed.

The veteran reported a three-week history of mild back pain 
during a July 1976 separation examination.  The record notes 
normal clinical evaluations of the spine, lower extremities, 
and ears.  Auditory thresholds in frequencies 500, 1000, 
2000, 3000, and 4000 Hertz were 10, 20, 10, 40, and 20 
decibels, respectively, in the left ear.

A February 1979 enlistment examination report notes normal 
clinical evaluations of the spine, lower extremities, and 
ears.  Auditory thresholds in frequencies 500, 1000, 2000, 
3000, and 4000 Hertz were 5, 0, 0, 35, and 30 decibels, 
respectively, in the left ear.

During April 1979 treatment, the veteran complained of pain 
and edema in both ankles with prolonged walking and standing.  
The diagnostic assessment was anterior tibial muscle strain, 
and a right heal clinical stress fracture.  According to the 
record, X-rays taken later that month were within normal 
limits.

A May 1979 VA audiological evaluation report notes auditory 
thresholds at frequencies 500, 1000, 2000, and 4000 Hertz 
were 0, 0, 5, and 20 decibels, respectively, in the left ear.

The veteran sought treatment for low back pain in July 1979, 
following trauma in a basketball game.  The diagnostic 
impression was low back strain.  During follow-up treatment 
later that month, the veteran reported a reduction in pain 
over the previous four days.  A physical examination revealed 
a full range of motion of the back with some pain.  X-rays of 
the lumbosacral spine were normal.  The final assessment was 
back strain.

An October 1979 separation examination report notes normal 
clinical evaluations of the spine, lower extremities, and 
ears.

The veteran filed a claim of entitlement to service 
connection for hearing loss in March 1988.  Based on findings 
from a November 1988 VA audiological examination, a February 
1989 rating decision granted service connection for left ear 
hearing loss, and assigned a noncompensable evaluation.

During VA outpatient treatment in February 1998, the veteran 
reported experiencing chronic low back pain since injuring 
his back in an industrial accident in the early 1980s.  He 
explained that while he could not work for several years, and 
received workers compensation benefits, he had been doing 
"ok" over the previous two years.  The veteran related that 
he re-injured his back when he fell during incarceration in 
the county jail six months earlier.  Current complaints 
included low back pain radiating down the outside of the left 
lower extremity.  A CT scan of the lumbar spine reportedly 
showed decreased sensation at L2-3.  The final assessment was 
chronic low back pain-recent trauma.  During treatment later 
that month, the veteran explained that he "felt a click" in 
his low back when he fell in September 1998.  Degenerative 
joint disease of the lumbar spine was diagnosed.

In March 1999 correspondence, the veteran sought service 
connection for a low back disorder and a right ankle 
disability, and an increased rating for his service-connected 
left ear hearing loss.  He reported receiving treatment for 
these disabilities from VA Medical Centers (VAMCs) in 
Cheyenne, Wyoming, Miami, Florida, San Diego, California, 
Boise, Idaho, and Portland, Oregon, as well as naval bases in 
San Diego, California, and Great Lakes, Illinois.  In 
addition, the veteran indicated that he applied for 
disability benefits from the Social Security Administration 
(SSA).

The veteran complained of right ankle pain during VA 
outpatient treatment in June 1999.  He explained that he fell 
and injured his right ankle nine years earlier, and was told 
that the joint would have to be replaced someday.  He 
reported pain with standing or walking, and intermittent 
swelling.  Right ankle joint pain was diagnosed.

During a June 1999 VA audiological examination, the veteran 
gave a history of acoustic trauma from noise associated with 
helicopters and gunfire in service.  He explained that while 
he performed construction work following his separation from 
service, he consistently used hearing protection.  Auditory 
thresholds at frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 5, 10, 30 and 35 decibels, respectively, in the 
right ear, and 10, 10, 45, 55 and 50 decibels, respectively, 
in the left ear.  Average decibel loss was 40 in the left 
ear, and speech recognition was 96 percent.  The final 
assessment was moderate high frequency hearing loss in the 
left ear.

Based on this evidence, a July 1999 rating decision denied 
service connection for degenerative joint disease of the 
lumbar spine and right ankle tendonitis, and continued the 
noncompensable evaluation of the veteran's service-connected 
left ear hearing loss.  The veteran filed a notice of 
disagreement (NOD) with this decision later that month, and 
submitted a substantive appeal (Form 9) in October 1999, 
perfecting his appeal.

As noted above, the veteran reported receiving post-service 
medical treatment for his low back disorder, right ankle 
disability, and left ear hearing loss from several VAMCs and 
two naval bases, and indicated that these records may contain 
relevant evidence.  The Board finds that a further effort to 
obtain these records is necessary as they may be highly 
relevant to the disposition of the veteran's claim, both for 
the purpose of establishing key facts, and for purposes of 
evaluating the probative value of the veteran's evidentiary 
assertions.

The record reveals that relevant evidence in support of the 
veteran's claim may exist or could be obtained.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, pursuant to VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issues of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
and right ankle tendonitis, and entitlement to a compensable 
evaluation for left ear hearing loss pending a remand of the 
case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all of the medical records in 
the possession of the SSA.  It should be further noted that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

Finally, under the provisions of the Veterans Claims 
Assistant Act of 2000, it appears that the veteran's 
treatment for low back strain and right ankle tendonitis in 
service, and current medical findings are sufficient to 
require that the veteran be afforded a VA examination to 
ascertain the etiology of his current disabilities, and to 
provide specific opinions regarding the degree of medical 
probability that they are connected to service.  Clearly, the 
current record is not sufficient to make a decision on the 
claim.  The veteran's lay assertions of medical causation are 
not competent to establish a relationship between service and 
the type of disabilities at issue here.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for degenerative 
joint disease of the lumbar spine, right 
ankle tendonitis, and left ear hearing 
loss that are not currently a part of the 
record.  In particular, the RO's 
attention is directed to the veteran's 
March 1999 reference to medical treatment 
at several VAMCs and naval bases.  In 
addition, the claimant should be 
requested to provide information 
concerning his reported workman's 
compensation award so that the records of 
that proceeding may be obtained.   After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should also make every effort 
to obtain any outstanding VA and private 
treatment records, and a copy of all 
records relating to the veteran's claim 
with the SSA.  The RO should contact the 
SSA and request a copy of any decision on 
the merits of a claim and copies of any 
medical records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited 
respectfully to 38 U.S.C.A. § 5106 (West 
1991 & Supp. 2000).  The RO is again 
advised that the efforts to obtain these 
medical records should continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  Upon completion of the above 
development to the extent feasible, the 
veteran should be afforded an examination 
by an appropriately qualified physician 
to determine the nature and etiology of 
any current low back and right ankle 
disabilities.  All indicated studies must 
be conducted.  After the examination and 
review of the evidence in the claims 
folder, including service, private and VA 
medical records, the physician should 
express opinions as to the following:

(a)  What is the correct diagnostic 
classification of any current low back or 
right ankle disabilities found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current low back or 
right ankle disabilities are causally 
related to service or any incident or 
event in service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for degenerative joint 
disease of the lumbar spine and right 
ankle tendonitis, and entitlement to a 
compensable evaluation for left ear 
hearing loss.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




